103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Todd Demarcus GRAHAM, Defendant-Appellant.
No. 96-3171.
United States Court of Appeals, Sixth Circuit.
Nov. 22, 1996.

Before:  KENNEDY, JONES, and BOGGS, Circuit Judges.

ORDER

1
Todd Demarcus Graham, a federal prisoner, appeals a district court order revoking his term of supervised release and imposing a new sentence of incarceration.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Graham pleaded guilty in 1990 to five counts of unarmed bank robbery in violation of 18 U.S.C. § 2113(a).  He was sentenced on July 16, 1990, to 60 months in prison and three years of supervised release.  Graham completed his term of incarceration and commenced his term of supervised release;  however, on December 18, 1995, his probation officer charged him with violating several conditions of his supervised release.  Graham had been arrested and pleaded guilty to committing three additional unarmed bank robberies while on supervised release.  Following a revocation hearing held on January 26, 1996, the district court revoked Graham's term of supervised release and imposed an additional 12-month prison term, to be served consecutively to the sentence of incarceration which had not as yet been imposed for his new criminal conduct.


3
On appeal, Graham argues that the district court erred in ordering his 12-month prison term to run consecutively to the prison term to be imposed in his other criminal case.


4
Upon review, we affirm the district court's order.  The issue raised by Graham has been mooted by events.  Even if this court were to grant Graham's motion to vacate sentence in the instant case, there would now be a valid court judgment in his most recent bank robbery case as a foundation for a consecutive prison term.  An appeal is moot if the court is not in the position to grant effectual relief.  See Deakins v. Monaghan, 484 U.S. 193, 199 (1988);  Charter Township of Huron v. Richards, 997 F.2d 1168, 1175 (6th Cir.1993).


5
Accordingly, the district court's order, entered on January 31, 1996, is affirmed.